DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 10/13/2021, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, cited in the office action of 4/13/2021, are moot.
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. The Applicant contends that since McGuckin draws in the surrounding vascular walls, it does not disclose a deployed configuration wherein at least one section of the device has a deployed outer diameter that is larger than the first outer diameter, and wherein the deployed outer diameter is large enough to apply pressure against a luminal wall of the stricture. The examiner respectfully disagrees. McGuckin discloses the device having a deployed configuration (Figs. 8-9B; col. 10, lines 35-39), where at least one section of the device has a deployed outer diameter that is larger than the first outer diameter (Figs. 8-9b vs. Figs. 10-11). When the device is in its deployed configuration, the outer diameters of at least the anchoring sections are large enough to apply a force/pressure against a luminal wall and penetrate the luminal wall of the surrounding vasculature (col. 11, lines 6-47). In view of this interpretation of the claim language, the rejections over McGuckin have been maintained and applied, as described below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6, 9-13, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuckin, Jr. et al. (US Pat. No. 6,676,698; hereinafter McGuckin).
McGuckin discloses the following regarding claim 1: a medical device configured to expand or fortify a stricture comprising: a central conduit section (middle portion of element 100); at least one anchoring section (please see annotated Figure A, below); and at least one transitional section (Figure A) positioned between the conduit section and the at least one anchoring section (Figure A; Figs. 8-9B), wherein at least one section of the device can assume at least two configurations: (i) a first configuration (Figs. 10-11) having a first outer diameter that is substantially constant along the longitudinal axis of the device (Figs. 10-11), and wherein said first outer diameter allows the structure to be inserted in a stricture (col. 10, lines 35-39); and (ii) a deployed configuration (Figs. 8-9B; col. 10, lines 35-39) wherein at least one section of the device has a deployed outer diameter that is larger than the first outer diameter (Figs. 8-11), wherein the deployed outer diameter is large enough to apply pressure against a luminal wall of the stricture (col. 11, lines 6-47, where at least the anchoring section expands to apply pressure to and penetrate the surrounding vessel walls).  

    PNG
    media_image1.png
    504
    687
    media_image1.png
    Greyscale

Figure A.

McGuckin discloses the following regarding claim 2: the device of claim 1, wherein the device comprises two anchoring sections (Figure A) and two transitional sections (Figure A), wherein each transitional section is positioned between the conduit section and one of the anchoring sections (Figure A; Figs. 8-9B).  
McGuckin discloses the following regarding claim 3: the device of claim 1, wherein each of the conduit section, the at least one transitional section, and the at least one anchoring section are configured to form a substantially cylindrical structure (Figs. 8-10) having an interior lumen (central opening through element 100) and a supportive exterior wall (struts bodies forming the walls of element 100).  

McGuckin discloses the following regarding claim 6: the device of claim 1, further comprising anchoring hooks (110, 112) (Fig. 8; col. 10, lines 52-col. 11, lines 5).  
McGuckin discloses the following regarding claim 9: the device of claim 1, wherein deployment from the first configuration (Fig. 10) to the deployed configuration (Figs. 8-9b) increases a minimum lumen diameter of the device (Figs. 8-11; col. 11, lines 6-47).  
McGuckin discloses the following regarding claim 10: the device of claim 1, wherein deployment from the first configuration (Fig. 10) to the deployed configuration (Figs. 8-9b) decreases the device’s length (col. 11, lines 35-47).  
McGuckin discloses the following regarding claim 11: the device of claim 6, wherein anchoring hooks comprise attachments (Figure A) to the device at different longitudinal points (Figure A; Figs. 8-9b).  
McGuckin discloses the following regarding claim 12: a medical device for treatment of a stricture, wherein said device can assume at least two configurations (Figs. 8-11), comprising: a first substantially cylindrical configuration (Figs. 10-11) of the device, and a deployed configuration of the device (Figs. 8-9b) wherein at least one region (the anchoring region, as indicated in annotated Figure A, above) along the cylindrical length of the device is expanded from an initial cylindrical plane (the plane of the collapsed configuration, shown in Fig. 10) (Figs. 8-9b; col. 11, lines 6-47), and wherein the device is expanded enough to apply pressure against a luminal wall of the stricture (col. 11, lines 6-47, where at least the anchoring section expands to apply pressure to and penetrate the surrounding vessel walls).  


    PNG
    media_image2.png
    379
    532
    media_image2.png
    Greyscale

Figure B.

McGuckin discloses the following regarding claim 21: the device of claim 12 configured to comprise a first, second, third, fourth and fifth longitudinal region, wherein: the first and fifth regions are positioned at the device’s ends (Figure B) and comprise anchoring hooks (110, 112) to function as an anchoring section; the third region is positioned in the device’s middle to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin in view of Patel et al. (US Pub. No. 2004/0249446; hereinafter Patel).
McGuckin discloses the limitations of the claimed invention, as disclosed above. However, it does not recite the device comprising a living hinge of an S-hinge, an eyelet hinge, or a trough hinge.  Patel teaches that it is well known in the art that stents are provided with a living hinge of an S-hinge (paras. 0040-0045), for the purpose of providing the stent with the desired flexibility and mechanical characteristics needed to suit the implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of McGuckin to include an S-hinge, as taught by Patel, in order to provide the stent with the desired flexibility and mechanical characteristics needed to suit the implantation site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774